DETAILED ACTION
This corrected notice of allowance is solely to indicate allowable claims in the corrected PTOL-37. 

The following is a response to Applicant’s communications filed July 28, 2021 that included amendments, which have been entered. Applicant amended claims 1, 9, 10, 12, 15. As a result of these amendments, claims 1-15 are allowable.





REASONS FOR ALLOWANCE
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC 112(b)
The amendments overcomes the 35 USC 112(b) rejections in view of 35 USC 112(f) set forth in the previous action.

35 USC 101
The amendments present additional elements in high details of specificity, when viewed as a whole, integrates any recited abstract ideas into a practical application, under Step 2A Prong 2 (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1, and similarly claims 9 & 12:
monitoring with an energy management apparatus bidirectional transactions of power and heat between the energy production apparatus and the plurality of consumers who are also producers of power and heat; 
monitoring with the energy management apparatus energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the plurality of energy consumers; 
calculating with the energy management apparatus a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information, a consumer power consumption cost is calculated to be different from a consumer power production cost, and a consumer heat consumption cost is calculated to be different from a consumer heat production cost; and 
controlling with an energy production apparatus a cogenerator and a heat generator so that a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption 2BGS/hpApplication No.: 15/393,490Docket No.: 15738-000173-USamount of the plurality of energy consumers, a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized; 
wherein the bidirectional transactions include cross-direction transactions between heat and power such that the energy production apparatus can receive heat from the plurality of energy consumers instead of selling electricity, or can supply electricity instead of selling heat.

These additional elements describe a specific method and energy management apparatus, energy production apparatus for supplying heat and power to a plurality of energy consumers through a heat network and a power network. As a whole, the ordered combination of the elements describe a specific and technical process of bidirectional energy transactions that can provide heat and electricity or receive heat and electricity from consumers, and these additional elements apply any abstract in a meaningful way that is beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, and thus, these additional elements integrate any recited abstract idea into a practical application under the second prong of Step 2A.

Prior Art
The closest prior art are JP 2009189232 to Baba et al. ("Baba") in view of KR 20140098369 to Park et al. ("Park"); however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1, 9, & 12, none of the these references teaches the following claim features required by claims 1, and similarly claims 9 & 12:
monitoring with an energy management apparatus bidirectional transactions of power and heat between the energy production apparatus and the plurality of consumers who are also producers of power and heat; 
monitoring with the energy management apparatus energy consumption information of the plurality of energy consumers and confirming an energy price applied to each of the plurality of energy consumers; 
calculating with the energy management apparatus a total energy consumption cost of the plurality of energy consumers according to the energy price and the energy consumption information, a consumer power consumption cost is calculated to be different from a consumer power production cost, and a consumer heat consumption cost is calculated to be different from a consumer heat production cost; and 
controlling with an energy production apparatus a cogenerator and a heat generator so that a sum of a power supply amount of the cogenerator and a power consumption amount from an external power grid is equal to a total power consumption 2BGS/hpApplication No.: 15/393,490Docket No.: 15738-000173-USamount of the plurality of energy consumers, a sum of a heat supply amount of the cogenerator and a heat supply amount of the heat generator is equal to a total heat consumption amount of the plurality of energy consumers, and a target function value obtained by subtracting the total energy consumption cost from a sum of the power consumption cost from the external power grid and operating costs of the cogenerator and the heat generator is maximized; 
wherein the bidirectional transactions include cross-direction transactions between heat and power such that the energy production apparatus can receive heat from the plurality of energy consumers instead of selling electricity, or can supply electricity instead of selling heat.

Furthermore, Non-Patent Literature, “Integration of Cogeneration Systems into Smart Grids” to Schellong et al, 7/19/2012, hereinafter Schellong, discloses, integration of cogeneration systems into Smart Grids. The efficiency of conventional centralized power systems is generally low in comparison with combined heat and power (CHP) technologies which produce electricity or mechanical power and recover waste heat for process use (cogeneration). CHP systems can deliver energy with efficiencies exceeding 90%, while significantly reducing the emissions of greenhouse gases and other pollutants. Generally residential CHP systems or cogeneration power plants connected to a district heating network are heat operated [4]. That means the operation control of the CHP system mainly follows the heat demand of the consumer. In order to integrate residential CHP systems into Smart Grids a mixed control strategy is needed combining both heat and power operated solutions. Based on a forecast of the power and heat demand the operation schedule of the distributed system will be calculated by an energy management tool [5]. In the next sections we will describe a procedure to find the optimal combination of the different generation units within the Smart Grid. Because of the large number of operation variables and restrictions the related mathematical optimization model has a very complex structure. We will demonstrate the control strategy for a real distributed cogeneration system including different types of CHP units and storage systems.  However, Schellong does not teach the specific ordered sequence of limitations of independent claims 1, 9, & 12 nor otherwise cure the deficiencies of Baba and Park.

Moreover, since the specific ordered combined sequence of claim elements recited in claims 1, and similarly claims 9 & 12, cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO HAN MAX LEE/
Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623